DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2021 has been entered.
 
Response to Amendment
The amendment filed 14 December 2021 has been entered. Claims 1-20 remain pending in this application.  Claims 1 and 10 have been amended.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112 rejection previously set forth in the Final Office Action mailed 16 September 2021. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection set forth below.  In particular, Applicant’s arguments are directed toward Mikuteit’s analog to digital converter (ADC) 106 not being able to store the binary word and the sense circuit not retrieving the stored binary word.    In the rejection below, Bogner is relied upon to teach that ADCs, such as that taught by Mikuteit, can include registers for storing binary words associated with measured current and the binary word is subsequently retrieved.  
The amendments have overcome the 112(a) rejection related to new matter set forth in the Final Rejection mailed 16 September 2021.

[AltContent: textbox (Battery current indication voltage)]Prior Art Mikuteit US 2015/01378520 Fig. 4:
[AltContent: textbox (Sense current processing circuit)][AltContent: textbox (Analog current sensing circuit)]
[AltContent: arrow][AltContent: arrow]
[AltContent: rect][AltContent: textbox (Voltage input)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sense current)][AltContent: oval][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Coupled circuit)][AltContent: rect]
    PNG
    media_image1.png
    416
    686
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mikuteit US 2015/0137820 (Mikuteit) in view of Bogner et al. US 2012/0319878 (Bogner).
Regarding claim 1, Mikuteit teaches (Fig. 4) a digital current sensing circuit (see abstract – current sensing circuit) comprising:
a voltage input configured to receive a voltage (see Fig. 4 – amplifier in current sensing circuit 416 receives drain voltage from battery FET 313.  This is similar to the pending application in which the amplifier 68 receives drain voltage input 52 from PFET 50) corresponding to a battery current in a coupled circuit (see Fig. 4 – drain voltage generated by battery FET 313 corresponds to the battery current generated in FET 313.  This is similar to how the battery current IB is generated in PFET 50 of the pending application);
an analog current sensing circuit (see Fig. 4 – replica FET 414 and the FET in current sensing circuit 416) configured to:
receive a battery current indication voltage that is applied to the coupled circuit indicates whether the battery current is present in the coupled circuit (see Fig. 4 –FETs 313 as part of the coupled circuit and 414 as part of the analog sensing circuit both receive gate voltage from gate control 326.  This voltage indicates whether there is current in battery FET 313 that is replicated or not.  This appears the same as gate voltage VG which is shown in Fig. 2 of the pending application and described in para [0036] as the battery current indication voltage.), wherein the battery current indication voltage is different from the voltage corresponding to the battery current (see Fig. 4 – the voltage provided by gate control 
generate an analog sense current proportional to the battery current based on the voltage (see Fig. 4 – replica FET 414 and the FET within the current sensing circuit 416 generates mirrored replica current scaled, and therefore proportional, to the battery current.  Also see para [0004]) in response the battery current indication voltage indicating that the battery current is present in the coupled circuit (see Fig. 4 and annotated Fig. 4 above – replica FET 414 receives a gate control voltage from gate control 326.  Based on voltage provided from gate control, the replica FET is either on or off and therefore operates “in response” to receiving the gate control voltage.  Furthermore, if gate control voltage is above threshold voltage of battery FET 313 then current flows and is mirrored into the replica FET 414); and 
a sense current processing circuit (see Fig. 4 – combination of resistor of current sensing circuit, ADC 106 and battery state-of-charge calculation 108 is considered the “processing circuit”) configured to:
estimate the battery current in the coupled circuit based on the analog sense current (see Fig. 4 – resistor of current sensing circuit 416 generates a voltage based on the replica mirror current from FET 414.  This voltage is representative of the primary current of the battery and is provided to the ADC);
generate a binary word representing the estimated battery current in the coupled circuit (see Fig. 4 – ADC 106 is an analog to digital converter and therefore generated a digital word representing the current); and
generate a battery current indication signal indicative of an estimation of the battery current in the coupled circuit based on the binary word (see Fig. 4 – battery state-of-charge calculation 108 generates an output signal which is indicative of battery current based on digital signal from ADC 106 and therefore representative of the battery current).
Mikuteit does not explicitly teach the sense current processing circuit configured to store the binary word and retrieve the stored binary word. 
Bogner teaches (Fig. 1) a sense current processing circuit configured to store the binary word and retrieve the stored binary word (see Fig. 1 – analog-to-digital conversion circuit shown in Fig. 1, is configured to convert an input current to be measured into a digital n-bit binary word that is representative of the actual measured current value per para [0011].  Circuit as shown in Fig. 1 includes register R for storing n-bit binary word.  As show, the n-bit digital word is then retrieved as Xout per para [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sense current processing circuit using voltage ADC to generate the digital word as taught by Mikuteit to be an current ADC with a register for storing the digital word and retrieving the word from as taught by Bogner.  One would be motivated to make such a modification in order to eliminate the systematic errors which results from the digitization of current through a resistor by measuring the voltage as taught by Bogner in para [0002].
Regarding claim 2, Mikuteit teaches (Fig. 4) the digital current sensing circuit of claim 1 wherein the analog current sensing circuit (see Fig. 4 – replica FET 414 and FET in current sensing circuit 416) is further configured to:
receive the battery current indication voltage indicating that the battery current is absent in the coupled circuit (see Fig. 4 – replica FET 414 receives gate control voltage from 326); and 
not generate the analog sense current to the sense current in response to receiving the battery current indication voltage (see Fig. 4 – when gate voltage is less than the threshold voltage of battery FET 313 the FET 313 is effectively off and no primary current will flow.  In response, no sense current in replica FET 414 will flow).
Regarding claim 3, Mikuteit teaches (Fig. 4) the digital current sensing circuit of claim 1 wherein the analog current sensing circuit comprises:
a sensing transistor (see Fig. 4 – replica FET 414) and a shunt transistor (see Fig. 4 – transistor in current sensing circuit 416 is a shunt transistor) coupled in series (see Fig. 4), wherein: 
the sensing transistor is configured to induce the analog sense current based on the voltage received via the voltage input (see Fig. 4 – replica FET 414 induces based on voltage supplied to amplifier in circuit 416); and
the shunt transistor is configured to shunt the analog sense current to a ground (see Fig. 4 – FET in current sensor circuit 416 shunts current to ground);
switch circuitry configured to provide the analog sense current to the sense current processing circuit in response to receiving the battery current indication voltage (see Fig. 4 – FET 414 is considered a switch and enables the mirroring of the current by replica FET 414); and
coupling circuitry configured to couple the analog sense current to the switch circuitry (see Fig. 4 – circuitry is all connected by what is considered “coupling circuitry”).
Regarding claim 7, Mikuteit in view of Bogner teaches the digital current sensing circuit of claim 1 but does not teach the circuit further comprising a second analog current sensing circuit configured to:
receive a second voltage corresponding to a second battery current in the coupled circuit; and
generate a second analog sense current based on the second voltage, wherein the second analog sense current is proportional to the second battery current in the coupled circuit; 
wherein the sense current processing circuit is further configured to: estimate the battery current in the coupled circuit based on the
analog sense current and the second analog sense current; generate the binary word representing the estimated battery current in the coupled circuit; and
generate the battery current indication signal indicative of an
estimation of the battery current in the coupled circuit based on the binary word.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit taught by Mikuteit in view of Bogner to include a second analog current sensing circuit since it has been held that mere duplication of parts is within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mikuteit in view of Bogner teaches all the components of the first digital current sensing circuit.  It would be obvious to duplicate that circuit in order to determine state of charge in a plurality of batteries.  
Regarding claim 8, Mikuteit in view of Bogner teaches the digital current sensing circuit of claim 7 but does not teach the circuit further comprising a third analog current sensing circuit configured to:
receive a third voltage corresponding to a third battery current in the coupled circuit; and
generate a third analog sense current based on the third voltage, wherein the third analog sense current is proportional to the third battery current in the coupled circuit;
wherein the sense current processing circuit is further configured to: estimate the battery current in the coupled circuit based on the
analog sense current, the second analog sense current, and the third analog sense current;
generate the binary word representing the estimated battery current in the coupled circuit; and
generate the battery current indication signal indicative of an estimation of the battery current in the coupled circuit based on the binary word.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit taught by Mikuteit in view of Bogner to include a third analog current sensing circuit since it has been held that mere duplication of parts is within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mikuteit in view of Bogner teaches all the components of the first digital current sensing circuit.  It would be obvious to duplicate that circuit in order to determine state of charge in a plurality of batteries. 

Claims 10-12, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art: Fig. 1A in pending application (AAPA) in view of Mikuteit US 2015/01378520 (Mikuteit) and in further view of Bogner et al. US 2012/0319878 (Bogner).
Regarding claim 10, AAPA teaches (Fig. 1A) an apparatus comprising:
a first voltage circuit (see Fig. 1A – first voltage circuit 12A) coupled to at least one amplifier circuit (see Fig. 1A – voltage circuit 12A coupled to amplifier circuit 24A) and comprising:
a first tracker circuit (see Fig. 1A – tracker circuit 18A) configured to generate a first modulated voltage at a first output node based on a first supply voltage (see Fig. 1A – tracker circuit 18A generates output based on voltage supply VBATAMPA); 
a first charge pump circuit (see Fig. 1A- charge pump circuit 16A) configured to generate a first current at the first output node (see Fig. 1A – current ICCa is generated at output of charge pump 16A);
a second voltage circuit (see Fig. 1A – second voltage circuit 12B) coupled to the at least one amplifier circuit (see Fig. 1A – voltage circuit 12B is coupled to amplifier circuit 24B) and comprising:
a second tracker circuit (see Fig. 1A – tracker circuit 18B) configured to generate a second modulated voltage at a second output node based on a second supply voltage (see Fig. 1A – tracker circuit 18B generates output based on voltage supply VBATAMPAB); and
a second charge pump circuit (see Fig. 1A – charge pump circuit 16B) configured to generate a second current at the second output node (see Fig. 1A – current ICCB is generated at output of charge pump 16B);
and a third charge pump circuit (see Fig. 1A – charge pump circuit 16C) configured to provide the first supply voltage and the second supply voltage to the first tracker circuit and the second tracker circuit, respectively (see Fig. 1A and para [0030] – third charge pump circuit 16C configured to provide supply voltages VBATMPA and VBATAMPB).
AAPA does not teach a first digital current sensing circuit comprising:
a voltage input configured to receive a voltage corresponding to a battery current in the first charge pump circuit;
an analog current sensing circuit configured to generate an analog sense current proportional to the battery current based on the voltage in response to receiving a battery current indication voltage different from the voltage corresponding to the battery current in the coupled circuit; and 
a sense current processing circuit configured to:
receive a battery current indication voltage that indicates whether the battery current is present in the coupled circuit wherein the battery current indication voltage is different from the voltage corresponding to the battery current;
estimate the battery current in the first charge pump circuit based on the analog sense current; 
generate a binary word representing the estimated battery current in the first charge pump circuit and store the binary word; and
retrieve the stored binary word to thereby generate a battery current indication signal indicative of an estimation of the battery current in the first charge pump circuit based on the binary word.
Mikuteit teaches (Fig. 4) a digital current sensing circuit (see abstract – current sensing circuit) comprising:
a voltage input configured to receive a voltage (see Fig. 4 – amplifier of current sensing circuit 416 receives drain voltage from battery FET 313.  This is similar to the pending application in which the amplifier 68 receives drain voltage input 52 from PFET 50) corresponding to a battery current in a coupled circuit (see Fig. 4 – drain voltage generated by battery FET 313 corresponds to the battery current generated in FET 313.  This is similar to how the battery current IB is generated in PFET 50);
an analog current sensing circuit (see Fig. 4 – replica FET 414 and the FET in current sensing circuit 416) configured to:
receive a battery current indication voltage that indicates whether the battery current is present in the coupled circuit (see Fig. 4 – replica FET 414 and FET 313 receives gate voltage from gate control 326.  This voltage indicates whether there is current in battery FET 313 that is replicated or not.  This appears the same as gate voltage VG which is shown in Fig. 2 of the pending application and described in para [0036] as the battery current indication voltage.), wherein the battery current indication voltage is different from the voltage corresponding to the battery current (see Fig. 4 – the voltage provided by gate control 326 is different voltage than the drain voltage of the battery FET 313 which is considered the voltage corresponding to the battery current); and 
generate an analog sense current proportional to the battery current based on the voltage (see Fig. 4 – replica FET 414 and the FET within the current sensing circuit 416 generates mirrored replica current scaled, and therefore proportional, to the battery current.  Also see para [0004]) in response the battery current indication voltage indicating that the battery current is present in the coupled circuit (see Fig. 4 and annotated Fig. 4 above – replica FET 414 receives a gate control voltage from gate control 326.  Based on voltage provided from gate control, the replica FET is either on or off and therefore operates “in response” to receiving the gate control voltage.  Furthermore, if gate control voltage is above threshold voltage of battery FET 313 then current flows and is mirrored into the replica FET 414); and 
a sense current processing circuit (see Fig. 4 – combination of resistor of current sensing circuit, ADC 106 and battery state-of-charge calculation 108 is considered the “processing circuit”) configured to:
estimate the battery current in the coupled circuit based on the analog sense current (see Fig. 4 – resistor of current sensing circuit 416 generates a voltage based on the replica mirror current from FET 414.  This voltage is representative of the primary current of the battery and is provided to the ADC);
generate a binary word representing the estimated battery current in the coupled circuit (see Fig. 4 – ADC 106 is an analog to digital converter and therefore generated a digital word representing the current); and
generate a battery current indication signal indicative of an estimation of the battery current in the coupled circuit based on the binary word (see Fig. 4 – battery state-of-charge calculation 108 generates an output signal which is indicative of battery current based on digital signal from ADC 106 and therefore representative of the battery current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit taught by AAPA to include the digital current sensing circuit as taught by Mikuteit as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to determine the state of charge of the battery as taught by Mikuteit.  
AAPA in view of Mikuteit does not explicitly teach the sense current processing circuit configured to store the binary word and retrieve the stored binary word. 
Bogner teaches (Fig. 1) sense current processing circuit configured to store the binary word and retrieve the stored binary word (see Fig. 1 – analog-to-digital conversion circuit shown in Fig. 1, is configured to convert and input current to be measured into a digital n-bit binary word that is representative of the actual measured current value per para [0011].  Circuit as shown in Fig. 1 includes register R for storing n-bit binary word.  As show, the n-bit digital word is then retrieved as xout per para [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sense current processing circuit using voltage ADC to generate the digital word as taught by AAPA in view of Mikuteit to be an current ADC with a register for storing the digital word and retrieving the word from as taught by Bogner.  One would be motivate to make such a modification in order to eliminate the systematic errors which results from the digitization of current through a resistor by measuring the voltage as taught by Bogner in para [0002].
Regarding claim 11, AAPA teaches (Fig. 1A) the apparatus of claim 10 but does not teach wherein the analog current sensing circuit is further configured to:
receive the battery current indication voltage indicative of a presence of the battery current in the first charge pump circuit; and not generate the analog sense current to the sense current in response to receiving the battery current indication voltage.
Mikuteit teaches (Fig. 4) the analog current sensing circuit (see Fig. 4 – replica FET 414 and FET in circuit 416) is further configured to:
receive the battery current indication voltage indicating that the battery current is absent in the coupled circuit (see Fig. 4 – replica FET 414 receives gate control voltage from 326); and 
not generate the analog sense current to the sense current in response to receiving the battery current indication voltage (see Fig. 4 – when gate voltage is less than the threshold voltage of battery FET 313 the FET 313 is effectively off and no primary current will flow.  In response, no sense current in replica FET 414 will flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit taught by AAPA to include analog current sensing circuit receiving a battery current indication voltage and providing the analog sense current to the processing circuit as taught by Mikuteit in order to achieve the predictable results of determining the state of charge of battery.
Regarding claim 12, AAPA teaches (Fig. 1A) the apparatus of claim 10 but does not teach wherein the analog current sensing circuit comprises:
a sensing transistor and a shunt transistor coupled in series, wherein: the sensing transistor is configured to induce the analog sense current based on the voltage received via the voltage input; and
the shunt transistor is configured to shunt the analog sense current to a ground;
switch circuitry configured to provide the analog sense current to the
sense current processing circuit in response to receiving the battery current indication voltage; and
coupling circuitry configured to couple the analog sense current to the switch circuitry.
Mikuteit teaches (Fig. 4) the analog current sensing circuit comprises:
a sensing transistor (see Fig. 4 – replica FET 414) and a shunt transistor (see Fig. 4 – transistor in current sensing circuit 416 is a shunt transistor) coupled in series (see Fig. 4), wherein: 
the sensing transistor is configured to induce the analog sense current based on the voltage received via the voltage input (see Fig. 4 – replica FET 414 induces mirrored current based on Vbatt); and
the shunt transistor is configured to shunt the analog sense current to a ground (see Fig. 4 – FET in current sensor circuit 416 shunts current to ground);
switch circuitry configured to provide the analog sense current to the sense current processing circuit in response to receiving the battery current indication voltage (see Fig. 4 – battery FET 313 is considered a switch and enables the mirroring of the current by replica FET 414); and
coupling circuitry configured to couple the analog sense current to the switch circuitry (see Fig. 4 – circuitry is all connected by what is considered “coupling circuitry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit taught by AAPA to include analog current sensing circuit having a sensing and shunt transistor along with the switch circuitry and coupling circuitry as taught by Mikuteit in order to achieve the predictable results of determining the state of charge of battery.
Regarding claim 16, AAPR in view of Mikuteit in further view of Bogner teaches the apparatus of claim 10 with the first digital current sensing circuit (see claim 10 above).
AAPA in view of Mikuteit in further view of Bogner does not explicitly teach a second analog current sensing circuit configured to:
receive a second voltage corresponding to a second battery current in the first charge pump circuit; and
generate a second analog sense current based on the second voltage, wherein the second analog sense current is proportional to the second battery current in the first charge pump circuit;
wherein the sense current processing circuit is further configured to:
estimate the battery current in the first charge pump circuit based on the analog sense current and the second analog sense current;
generate the binary word representing the estimated battery current in the first charge pump circuit; and generate the battery current indication signal indicative of an estimation of the battery current in the first charge pump circuit based on the binary word.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit taught by AAPA in view of Mikuteit in further view of Bogner to include a second analog current sensing circuit since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  Mikuteit and Bogner teaches all the components of the first digital current sensing circuit.  It would be obvious to duplicate that circuit in order to determine state of charge in a plurality of batteries.  
Regarding claim 17, AAPA in view of Mikuteit in view of Bogner teaches the apparatus of claim 16 with the first digital current sensing circuit further (see claim 16 above). 
AAPA in view of Mikuteit in view of Bogner does not teach a third analog current sensing circuit configured to:
receive a third voltage corresponding to a third battery current in the first charge pump circuit; and
generate a third analog sense current based on the third voltage, wherein the third analog sense current is proportional to the third battery current in the first charge pump circuit;
wherein the sense current processing circuit is further configured to:
estimate the battery current in the first charge pump circuit based on the analog sense current, the second analog sense current, and the third analog sense current; generate the binary word representing the estimated battery current in the first charge pump circuit; and generate the battery current indication signal indicative of an estimation of the battery current in the first charge pump circuit based on the binary word.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit taught by AAPA in view of Mikuteit in view of Bogner to include a third analog current sensing circuit since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  Mikuteit and Bogner teaches all the components of the first digital current sensing circuit.  It would be obvious to duplicate that circuit in order to determine state of charge in a plurality of batteries.  
Regarding claim 19, AAPA in view of Mikuteit in view of Bogner teaches the apparatus of claim 10 including the digital current sensing circuit configured to generate a battery current injection signal (see claim 10 above).
AAPA in view of Mikuteit in view of Bogner does not explicitly teach a second voltage circuit further comprises a second digital current sensing circuit configured to generate a second battery current indication signal indicative of an estimation of a second battery current in the second charge pump circuit.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry taught by AAPA in view of Mikuteit in view of Bogner to include a second digital current sensing circuit since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  Mikuteit and Bogner teaches all the components of the first digital current sensing circuit.  It would be obvious to duplicate that circuit in order to determine current at various points in the circuit.
Regarding claim 20, AAPA in view of Mikuteit in further view of Bogner teaches the apparatus of claim 10 including the digital current sensing circuit configured to generate a battery current injection signal (see claim 10 above).
AAPA in view of Mikuteit in view of Bogner does not explicitly teach a third voltage circuit further comprises a third digital current sensing circuit configured to generate a third battery current indication signal indicative of an estimation of a third battery current in the second charge pump circuit.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry taught by AAPA in view of Mikuteit in view of Bogner to include a third digital current sensing circuit since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  Mikuteit and Bogner teaches all the components of the first digital current sensing circuit.  It would be obvious to duplicate that circuit in order to determine current at various points in the circuit.

Allowable Subject Matter
Claims 4-6, 9, 13-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art of record taken alone or in combination fails to teach the digital current sensing circuit of claim 1, wherein the sense current processing circuit comprising: 
an integrating capacitor configured to generate a sensing voltage based on the analog sense current; 
and a digital counter configured to count each occurrence of the high trigger signal in the binary word, in combination with all other elements of claim 4.

Claims 5-6 are also indicated as allowable as they further limit claim 4.

Regarding claim 9, the prior art of record taken alone or in combination fails to teach digital current sensing circuit of claim 8 wherein the sense current processing circuit comprises:
an integrating capacitor coupled to the analog current sensing circuit, the second analog current sensing circuit, and the third analog current sensing circuit, the integrating capacitor is configured to generate a sensing voltage based on a sum of the analog sense current, the second analog sense current, and the third analog sense current; 
 and a digital counter configured to count each occurrence of the high trigger signal in the binary word; and
subtraction circuitry configured to reduce the sensing voltage to below the threshold voltage after counting each occurrence of the high trigger signal in the binary word, in combination with all other elements of claim 9.

Regarding claim 13, the prior art of record taken alone or in combination fails to teach an integrating capacitor configured to generate a sensing voltage based on the analog sense current; 
 and a digital counter configured to count each occurrence of the high trigger signal in the binary word, in combination with all other elements of claim 13.

Claims 14-15 are also indicated as allowable as they further limit claim 13.

Regarding claim 18, the prior art of record taken alone or in combination fails to teach apparatus of claim 17 wherein the sense current processing circuit comprises:
an integrating capacitor coupled to the analog current sensing circuit, the second analog current sensing circuit, and the third analog current sensing circuit, the integrating capacitor is configured to generate a sensing voltage based on a sum of the analog sense current, the second analog sense current, and the third analog sense current; 
 and a digital counter configured to count each occurrence of the high trigger signal to generate the binary word; and subtraction circuitry configured to reduce the sensing voltage to below the threshold voltage after counting each occurrence of the high trigger signal in the binary word, in combination with all other elements of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868